DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15 and 20 of U.S. Patent No. 11,354,867 in view of Xin et al, U.S. Patent Application Publication 2021/0056756 A1. 

The currently filed application discloses “the view comprising visual representations of a plurality of applications”, whereas U.S. Patent Number 11,354,867 discloses “the environment comprising visual representations of a plurality of applications, wherein each visual representation is representative of a respective application”, therefore each visual representation includes a plurality of applications in an environment. U.S. Patent Number 11,354,867, discloses “as an elevated application; providing the elevated application with access to a control parameter configured to modify an ambience”, whereas the currently filed application discloses “with access to a control parameter, wherein the control parameter is configured to modify”.  Therefore each first application having access to a control parameter and furthermore each the currently filed patent application and U.S. Patent Number 11,354,867 recite restricting access to the other application from the control parameter. 
However it is noted that the U.S. Patent Application Number 11,354,867 fails to specifically disclose wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application.
Xin discloses wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application (figures 1A; 2C; 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the environment display as disclosed by U.S. Patent 11,354,867, wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application, as disclosed by Xin, to provide a 3D virtual reality environment with resources, such as lighting, or other parameters, effectively used, so that the user can feel a better effect of being immersed as disclosed by Xin.

11,354,867 B2
1. A method comprising: at an electronic device with a display: presenting a view of an environment on the display, the environment comprising visual representations of a plurality of applications, wherein each visual representation is representative of a respective application; 
designating a first application among the plurality of applications as an elevated application; providing the elevated application with access to a control parameter configured to modify an ambience of at least a portion of the view of the environment with virtual content; 






and restricting access to the control parameter to modify the ambience of at least the portion of the view of the environment with the virtual content by other applications of the plurality of applications while the first application is designated as the elevated application.



2. The method of claim 1 further comprising modifying the ambience of the environment based on user input received via the elevated application.

3. The method of claim 1, wherein designating the first application as the elevated application comprises identifying the first application based on a default configuration, a priority setting, a user preference, a user input, a characteristic of the first application, a current context of the environment, a current context of a physical environment proximate to the electronic device, or a combination thereof.





4. The method of claim 1, wherein the control parameter is configured to modify the ambience by adjusting a lighting condition of the environment from a first state to a second state.






5. The method of claim 1, wherein modifying the ambience comprises modifying an appearance of at least the portion of the view of the environment, wherein the other applications are precluded from modifying the appearance of at least the portion of the view of the environment while the first application is designated as the elevated application.

6. The method of claim 1, wherein the control parameter is configured to modify the ambience by adjusting an immersion level of the environment from a first level to a second level.


7. The method of claim 1 further comprising: designating a second application among the plurality of applications as the elevated application; removing access to the control parameter by the first application while the second application is designated as the elevated application; and providing the second application with access to the control parameter responsive to designating the second application as the elevated application.

8. The method of claim 1, wherein designating the first application as the elevated application alters routing decisions of a user input detection process among the plurality of applications.


9. The method of claim 1 further comprising: designating a third application among the plurality of applications as an active application; providing the active application with access to a user interface parameter configured to modify a functionality provided by the active application; and precluding remaining applications of the plurality of applications from accessing the user interface parameter while the third application is designated as the active application.

10. The method of claim 9, wherein the active application is identified based on a detected location of a user position within the environment.

11. The method of claim 9, wherein the ambience is an environmental ambience and the method further comprises modifying a local ambience of a visual representation of the third application based on user input received via the third application without modifying the environmental ambience.

12. The method of claim 11 further comprising designating the third application as the elevated application and the method further comprises modifying both the local ambience of the visual representation of the third application and the environmental ambience based on user input received via the third application.


15. The method of claim 1, wherein the control parameter is configured to modify an environmental audio ambience by spatializing ambient sound around a user position in the environment.

16. The method of claim 15, wherein a non-elevated application of the plurality of applications spatializes audio from a respective direction of a corresponding representation concurrent with a modification of the environmental audio ambience.

17. A non-transitory computer-readable storage medium, storing program instructions executable by a processor to perform operations comprising: presenting a view of an environment on a display, the environment comprising visual representations of a plurality of applications, wherein each visual representation is representative of a respective application; designating a first application among the plurality of applications as an elevated application; providing the elevated application with access to a control parameter configured to modify an ambience of at least a portion of the view of the environment with virtual content; and restricting access to the control parameter to modify the ambience of at least the portion of the view of the environment with the virtual content by other applications of the plurality of applications while the first application is designated as the elevated application.


17/732,837
1. A method comprising: at an electronic device with a display: presenting a view of an environment on the display, the view comprising visual representations of a plurality of applications; 



determining to provide a first application of the plurality of applications with access to a control parameter, 
wherein the control parameter is configured to modify at least a portion of the view of the environment with virtual content, wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application; 

and restricting access to the control parameter by other applications of the plurality of applications, wherein restricting access to the control parameter prevents the other applications from modifying the at least the portion of the view of the environment via the control parameter.

2. The method of claim 1, further comprising: modifying the at least the portion of the view of the environment based on user input received via the first application.

3. The method of claim 1, wherein determining to provide a first application of the plurality of applications with access to a control parameter comprises identifying the first application based on a default configuration, a priority setting, a user preference, a user input, a characteristic of the first application, a current context of the environment, a current context of a physical environment proximate to the electronic device, or a combination thereof.

4. The method of claim 1, wherein modifying the at least the portion of the view of the environment comprises modifying an ambience of the environment.
5. The method of claim 4, wherein the control parameter is configured to modify the ambience of the view of the environment by adjusting a lighting condition of the environment from a first state to a second state.

6. The method of claim 1, wherein the other applications are precluded from modifying an appearance of at least the portion of the view of the environment while the first application has access to the control parameter.




7. The method of claim 1, wherein the control parameter is configured to modify the at least the portion of the view of the environment by adjusting an immersion level of the environment from a first level to a second level.

8. The method of claim 1, further comprising: determining to provide a second application among the plurality of applications with access to the control parameter; removing access to the control parameter to the first application; and providing the second application with access to the control parameter responsive to determining to provide the second application with access to the control parameter.


9. The method of claim 1, wherein determining to provide a first application of the plurality of applications with access to a control parameter comprises altering routing decisions of a user input detection process among the plurality of applications.

10. The method of claim 1, further comprising: designating a third application among the plurality of applications as an active application; providing the active application with access to a user interface parameter configured to modify a functionality provided by the active application; and precluding remaining applications of the plurality of applications from accessing the user interface parameter while the third application is designated as the active application.

11. The method of claim 10, wherein the active application is identified based on a detected location of a user position within the environment.

12. The method of claim 10, further comprising: modifying a visual representation of the third application based on user input received via the third application without modifying the visual representation associated with the first application.



13. The method of claim 12, further comprising: determining to provide the third application with access to the control parameter; and modifying an ambience associated with the visual representation of the third application and modifying an ambience associated with the visual representation associated with the first application based on user input received via the third application.

14. The method of claim 1, wherein the control parameter is configured to modify an environmental audio ambience by spatializing ambient sound around a user position in the environment.

15. The method of claim 14, wherein the control parameter is further configured to modify the environmental audio ambience by spatializing audio from a respective direction of a corresponding application with access to the control parameter.

20. A non-transitory computer-readable storage medium, storing program instructions executable by a processor to perform operations comprising: presenting a view of an environment on a display, the view comprising visual representations of a plurality of applications; determining to provide a first application of the plurality of applications with access to a control parameter, wherein the control parameter is configured to modify at least a portion of the view of the environment with virtual content, wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application; and restricting access to the control parameter by other applications of the plurality of applications, wherein restricting access to the control parameter prevents the other applications from modifying the at least the portion of the view of the environment via the control parameter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited prior art Fraccaroli, U.S. Patent Publication Number 2017/0048337 A1, in view of Xin et al., U.S. Patent Publication Number 2021/0056756 A1, further in view of Alexander U.S. Patent Number 10,955,987 B2.

Regarding claim 1, Fraccaroli discloses a method comprising: at an electronic device with a display: presenting a view of an environment on the display, (paragraph 0037, live, direct or indirect view of a physical environment); determining to provide a first application of the plurality of applications with access to a control parameter, wherein the control parameter is configured to modify at least a portion of the view of the environment with virtual content, wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application (paragraph 0047, may determine the output of ambience settings to be delivered by First Module by using a User Set of Parameters and an Operator Set of Parameters; paragraph 0049, second module may also contain an Input/Output Module, said I/O module may serve the purpose of creating and modifying said Operator Set of Parameters; paragraph 0037, augmented is conventionally real-time and in semantic context with environmental elements; information about the nearby real world that a user experiences interactive and modifiable).
However it is noted that Fraccaroli fails to disclose specifically the view comprising visual representations of a plurality of applications and restricting access to the control parameter by other applications of the plurality of applications, wherein restricting access to the control parameter prevents the other applications from modifying the at least the portion of the view of the environment via the control parameter.
Xin discloses presenting a view of an environment on the display, the view comprising visual representations of a plurality of applications (paragraph 0003, currently main application of virtual reality include VR movies, VR games, VR shopping and the like, a VR user interface usually has a home screen shown in Fig. 1A for a user to select a specific application; figures 1A-1C, 2B, 2C, and 8); determining to provide a first application of the plurality of applications with access to a control parameter, wherein the control parameter is configured to modify at least a portion of the view of the environment with virtual content (paragraph 0101, the virtual reality device generates a selection instruction content in response to an operation of a user; paragraph 0116, at least one 3D environment data rule includes the light rule, at least one piece of target 3D environment data includes target lighting data), wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application (figure 8).
It is noted both Fraccoli and Xin fail to disclose restricting access to the control parameter by other applications of the plurality of applications, wherein restricting access to the control parameter prevents the other applications from modifying the at least the portion of the view of the environment via the control parameter.

Alexander discloses presenting a view of an environment on the display, the view comprising visual representations of a plurality of applications (figures 2A-4; col. 4, lines 13-15, three-dimensional computing environment can act as a background or environment on which a user can place various application windows); determining to provide a first application of the plurality of applications with access to a control parameter (col. 6, lines 43-50, if multiple applications are open, certain application windows can be presented with a decreased refresh rate, for example a “current” or “in focus” application window can have a refresh rate representative of maximum or ideal refresh rate, and all other application windows can have a decreased refresh rate), wherein the portion of the view includes at least a portion of content outside of a view of a visual representation associated with the first application disposed at least partially within a field of view of an image-capture device (col. 4, lines 51-53, a user may be presented with a “current view”, that represents only a portion of a three-dimensional computing environment); and restricting access to the control parameter by other applications of the plurality of applications, wherein restricting access to the control parameter (col. 7, lines 4-10, may determine whether or not a particular content can be moved into or out of personal space, may restrict whether the content can be moved from a user’s personal space; col. 17, lines 48-50, determines if another user, the external system, an application, or another entity is allowed access to information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in display as disclosed by Fraccaroli, presenting the view of a plurality of applications in the environment, by matching and running parameters based on rules, as disclosed by Xin so that resources are effectively used, and the user can feel a better effect of being immersed, thereby enhancing user experience to target specific content and 3D environment data.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the display of a plurality of applications as disclosed by Xin, determining access for the applications to information, as disclosed by Alexander, to further enhance the user experience by effective using resources based on restricting information or determining if another application is allowed to access information such as the parameters in the immersive environment associated with an application window.

Regarding claim 2, Fraccaroli discloses further comprising: modifying the at least the portion of the view of the environment based on user input received via the first application (paragraph 0061, may give positive feedback by using an Input Output Module of UE, may send a digital signal indicating his or her approval of the digital content being played, may gain more weight in upcoming selections of digital content and ambience settings).
	Xin discloses modifying the at least the portion of the view of the environment based on user input received via the first application (paragraph 0013, 3D environment data rule includes the lighting rule, the at least one piece of target 3D environment data includes target lighting data; paragraph 0137; figure 8). 

Regarding claim 3, Fraccaroli discloses wherein determining to provide a first application of the plurality of applications with access to a control parameter comprises identifying the first application based on a default configuration, a priority setting, a user preference, a user input, a characteristic of the first application, a current context of the environment, a current context of a physical environment proximate to the electronic device, or a combination thereof (paragraph 0049, an Operator Set of Parameters will often refer to preference and data contained in a datagram relative to a person who is the operator; paragraph 0080, User Set of Parameters, user’s preferences).
	Xin discloses wherein determining to provide a first application of the plurality of applications with access to a control parameter comprises identifying the first application based on a default configuration, a priority setting, a user preference, a user input, a characteristic of the first application, a current context of the environment, a current context of a physical environment proximate to the electronic device, or a combination thereof (paragraph 0007, target content according to selection instruction).

Regarding claim 4, Fraccaroli discloses wherein modifying the at least the portion of the view of the environment comprises modifying an ambience of the environment (paragraph 0046, delivering ambience settings).
	Xin discloses paragraph 0009, lighting rule.

Regarding claim 5, Fraccaroli discloses wherein the control parameter is configured to modify the ambience of the view of the environment by adjusting a lighting condition of the environment from a first state to a second state (paragraph 0046, digital entertainment equipment capable to adapt its output to the inputs, it can be a thermostat, music boxes, a traditional television to receive digital channels, lighting equipment, ceiling fans, or other).
	Xin discloses figure 8.

Regarding claim 6, Xin discloses modifying an appearance of at least the portion of the view of the environment (figure 8).
 Alexander discloses wherein the other applications are precluded from modifying while the first application has access to the control parameter (col. 6, lines 43-50, if multiple applications are open, certain application windows can be presented with a decreased refresh rate, for example a “current” or “in focus” application window can have a refresh rate representative of maximum or ideal refresh rate, and all other application windows can have a decreased refresh rate); (col. 7, lines 4-10, may restrict whether the content can be moved from a user’s personal space; col. 17, lines 48-50, determines if another user, the external system, an application, or another entity is allowed access to information).

Regarding claim 7, Xin discloses wherein the control parameter is configured to modify the at least the portion of the view of the environment by adjusting an immersion level of the environment from a first level to a second level (paragraph 0019, smart home device may be further used for the presented 3D virtual reality environment, so that resources are effectively used, and the user can feel a better effect of being immersed, thereby enhancing user experience).

Regarding claim 8, Alexander discloses further comprising: determining to provide a second application among the plurality of applications with access to the control parameter (col. 8, lines 37-38, the user interface can include a cursor so that the user can select one application to interact with at a given time); removing access to the control parameter to the first application (col. 8 lines 29-36, application window 204, has been centered and application windows 206 and 210, which was previously centered have moved to the right edge of the user’s view, a new application window 220 has come into view); and providing the second application with access to the control parameter responsive to determining to provide the second application with access to the control parameter (col. 6, lines 43-50, a “current” or “in focus” application window can have a refresh rate representative of maximum or ideal refresh rate, and all other application windows can have a decreased refresh rate).

Regarding claim 9, Xin discloses wherein determining to provide a first application of the plurality of applications with access to a control parameter comprises altering routing decisions of a user input detection process among the plurality of applications (paragraph 0061, after the user selects one piece of content, the virtual reality device identifies a content label selected by the user, generates a virtual environment matching the content label, and sends the content label to the smart home control system; see also figure 6B, which Examiner interprets as a routing decision, i.e. environment model, lighting, background, material mapping).

	Regarding claim 10, Alexander discloses further comprising: designating a third application among the plurality of applications as an active application; providing the active application with access to a user interface parameter configured to modify a functionality provided by the active application; and precluding remaining applications of the plurality of applications from accessing the user interface parameter while the third application is designated as the active application (col. 5, lines 38-33, if the user moves the cursor to another application window, then the other application window becomes the window in focus such that the user can now interact with that application window).

Regarding claim 11, Alexander discloses wherein the active application is identified based on a detected location of a user position within the environment (figure 2A-3C).

Regarding claim 12, Alexander discloses further comprising: modifying a visual representation of the third application based on user input received via the third application without modifying the visual representation associated with the first application (col. 10, lines 29-34, can receive a first user input to modify the first view, to represent a second view of the three-dimensional user interface to the user, the second view representing a second portion of the three-dimensional space different from the first portion).

Regarding claim 13, Fraccaroli discloses paragraph 0046, delivering ambience settings.
Xin discloses control parameters figure 6B.
Alexander discloses (col. 5, lines 38-33, if the user moves the cursor to another application window, then the other application window becomes the window in focus such that the user can now interact with that application window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a person of ordinary skill in the art would have recognized that the control parameter of lighting as disclosed by Xin could be substituted with the ambience settings as disclosed by Fraccaroli in that they both provide illumination.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the focus selection of an application window as disclosed by Alexander for the setting the lighting as disclosed by Xin would provide the third application with access to the control parameter and modified ambience, in that Alexander discloses col. 5, lines 38-33, if the user moves the cursor to another application window, then the other application window becomes the window in focus such that the user can now interact with that application window.

Regarding claim 14, Fraccaroli discloses wherein the control parameter is configured to modify an environmental audio ambience by spatializing ambient sound around a user position in the environment (paragraph 0068, user equipment may establish by means of its location capabilities a fixed anchor point associated to an area, may be able to enjoy ambiance such as a stream of music that is delivered to them).

Regarding claim 15, Fraccaroli discloses wherein the control parameter is further configured to modify the environmental audio ambience by spatializing audio from a respective direction of a corresponding application with access to the control parameter (paragraph 0071, area can be a circular area having a predetermined radius that is centered on said anchor point, UEs with are may join said anchor point and enjoy, modify and influence a stream of music that is defined according to an Operator Set of Parameters).

Regarding claims 16-19, they are rejected based upon similar rational as above claims 1-3 and 6, respectively.  Fraccaroli further discloses a system comprising: an electronic device with a display; a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations (paragraph 0111).

Regarding claim 20, it is rejected based upon similar rational as above.  Fraccaroli further discloses a non-transitory computer-readable storage medium, storing program instructions executable by a processor to perform operations (paragraph 0111).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616